PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Abbas Khan						:
Application No.  15/737,017				:	ON PETITION
Filed:  December 15, 2017				:
Attorney Docket No.  84043		


This is a decision on the petition under 37 CFR 1.181 filed on December 23, 2020, to withdraw the holding of abandonment.  

The petition under 37 CFR 1.181 is DISMISSED.

Within two (2) months of the mailing date of this decision, applicant may file a renewed petition under 37 CFR 1.181(a) to withdraw the holding of abandonment. Extensions of time under 37 CFR 1.136(a) are not available.

The application became abandoned on September 27, 2019, after a proper response was not timely filed to the non-final Office mailed on June 26, 2019, which set a shortened statutory period for reply of three-months from its mailing date. Extensions of time were available under 37 CFR 1.136(a).  The record reflects that a reply was filed on October 31, 2019, but that the reply was not accompanied by an extension of time under 37 CFR 1.136(a) within the second month that would have been necessary in order for the reply to be considered timely.  The application was abandoned, by operation of law, on September 27, 2019. 

The instant petition under 37 CFR 1.181 was filed on December 23, 2020. Applicant states:

On 2nd April 2020, Mrs. Amy Weisberg (TC3649) from the Pro Se assistance Examination Unit, wrote an email to the undersigned inventor-applicant that there is an outstanding Office action in relevant to the notice which was mailed to the applicant on November 08, 2019. I have informed Mrs. Weisberg that I have not received such notice from the USPTO office.

Based on the content of the Office notice provided (by email) by Mrs. Weisberg, I faxed USD 200 credit card payment form for the late amendment fee on June 05,2020. Also, I faxed corrected claims numbering on May 07, 2020. Proactively, on May 19, 2020 I have contacted the examiner, Mr. Anthony Green, informing him the reason in delay in response to the Office action.

After the above actions taken, I assumed that everything is ok now. However, since I have not heard back from the Office for a long time, I phoned the IAC unit on December 18, 2020. I have been told that the patent application (15/737,017) is abandoned which was very surprising especially after taking actions from my side.

Under 37 CFR § 1.181, the undersigned inventor-applicant hereby petitions to restart the time period to reply, based on failure to receive the Office action, which is submitted as a petition to withdraw the holding of Abandonment.

As stated above, I would like to re-emphasis that the applicant has not received the Office notice issued on November 08, 2019 and hence could not response on time. The applicant was only been made aware of outstanding requirements when the applicant was contacted by Mrs. Amy Weisberg from Pro Se Assistance, indicated that a Notice was mailed to the applicant on November 08, 2019.

I would like to inform the office that my record keeping system for tracking patent matters and mail received from the USPTO are as such: I keep all the official letters received from USPTO in a Separate Folder dedicated to this application. These photos (Fig 1- Fig 3) can clarify the statement and show a received mail from previous communication with this application number. I maintain an Excel tile to keep track of all the response due and deadlines with regards to all my patent applications.
		
I hope above mentioned records sufficiently convince about timely record of the mails and communication from USPTO. Also, I would like to mention that the last Notice I received for the application 15/737,017 from the Office is dated May 20, 2020 (Figure 3) which confirms that the postal address is correct. Applicant would also like to inform that this is the only letter (May 20, 2020) he has received w.r.t. the application 15/737,017 from the office over the last 13 months.

A search was conducted of the location where the correspondence from the USPTO would have been kept, however, the Office action was not found. I have continued to receive mail at the same correspondence address from the USPTO Office. For example, the last postal mail received from the Office is Confirmation No. 5209 (Application No. 16/878,860) again confirming address is correct.

In accordance with MPEP 711.03(c)(1), l believe that I have complied with all requirements of showing of non-receipt of an Office action/notice, and that no fee is required for this petition. The petitioner kindly requests that a review of the evidence be conducted and that the above named application be withdrawn from abandonment for nonreceipt of the Office action/Notice.
Excerpt taken from “Petition under 37 CFR 1.181 to Withdraw Holding of Abandonment”, filed on December 23, 2020, pgs. 1-2.
Applicant’s argument has been considered but is not persuasive. It is noted that applicant surmises that the holding of abandonment should be withdrawn because the Notice of Non-Compliant Amendment mailed on November 8, 2020, was not received; however, the application is abandoned for failure to file a timely and proper reply to the non-final Office action mailed on June 26, 2019, in the first instance. The non-final Office action mailed on June 26, 2019, set a shortened statutory period for reply of three months from its mailing date with extension of time under 37 CFR 1.136(a) available for an additional three months after the expiration of the three months given. Applicant is informed that extensions of time under 37 C FR 1.136(a) must be obtained within the allowed period for reply to the Office action and the extension of time necessary is determined by the date on which the extension of time is obtained1.  See MPEP 710.02(e). Further, extensions of time under 37 CFR 1.136(a) cannot be applied retroactively to a time period that has expired2. In order for the October 31, 2019, reply to have been considered a timely response to the non-final Office action mailed on June 26, 2019, the reply filed on October 31, 2019, would have needed to have been accompanied by an extension of time under 37 CFR 1.136(a) within second month. The record does not reflect that an extension of time under 37 CFR 1.136(a) was obtained within the statutory period for reply to the non-final Office action.  The application was, therefore, abandoned on September 27, 2019. 

It is noted that the Technology Center continued to send notices after the application was abandoned. Though this is regrettable, applicant is informed that abandonment occurs by operation of law, rather than the date on which the Technology Center recognizes the application is abandoned or on the date a Notice of Abandonment is mailed. Further, the mailing of the Notice of Non-Compliant Amendment on November 8, 2019, or May 15, 2020, did not withdraw or otherwise invalidate the non-final Office action mailed on June 26, 2019, or reset the period for reply thereto.  As to this, it is noted that 37 CFR 1.135 provides:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment. 

(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under § 1.134 to supply the omission.

In this instance, the abandonment occurred at the expiry of the shortened statutory period for reply to the non-final Office action as no extension of time under 37 CFR 1.136(a) was obtained within the statutory period for reply and no action was issued withdrawing or, otherwise, vacating the non-final Office action mailed on June 29, 2019. Though Notices of Non-Compliant Amendment were issued, as per 37 CFR 1.135(c), the reply to the non-final Office action, in the first instance, must be timely filed and such period is not obviated or made moot by a subsequently mailed Notice of Non-Compliant Amendment.3  The record does not support, and the petition does not establish, that applicant filed a proper and timely response to the June 29, 2019, non-final Office action. The application is properly held abandoned beginning on September 27, 2019. The petition under 37 CFR 1.181 is dismissed accordingly.

Applicant may file a renewed petition under 37 CFR 1.181 or may revive, under 37 CFR 1.137(a), the application based on unintentional abandonment A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by a proper reply to the non-final Office action mailed on June 26, 2019, the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Petitioner may use the enclosed form PTO/SB/64 to file the petition under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Appropriately authorized email communications may be directed to the undersigned at kenya.mclaughlin@uspto.gov.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        					

Enclosure:  FORM PTO/SB/64























    
        
            
    

    
        1 37 CFR 1.136(a) provides:
        (a) 
        (1) If an applicant is required to reply within a nonstatutory or shortened statutory time period, applicant may extend the time period for reply up to the earlier of the expiration of any maximum period set by statute or five months after the time period set for reply, if a petition for an extension of time and the fee set in § 1.17(a) are filed, unless: 
        (i) Applicant is notified otherwise in an Office action; 
        (ii) The reply is a reply brief submitted pursuant to § 41.41 of this title; 
        (iii) The reply is a request for an oral hearing submitted pursuant to § 41.47(a) of this title; 
        (iv) The reply is to a decision by the Patent Trial and Appeal Board pursuant to § 41.50 or § 41.52 of this chapter or to § 90.3 of this chapter; or 
        (v) The application is involved in a contested case (§ 41.101(a) of this title) or a derivation proceeding (§ 42.4(b) of this title). 
        
        (2) The date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. The expiration of the time period is determined by the amount of the fee paid. A reply must be filed prior to the expiration of the period of extension to avoid abandonment of the application (§ 1.135), but in no situation may an applicant reply later than the maximum time period set by statute, or be granted an extension of time under paragraph (b) of this section when the provisions of paragraph (a) of this section are available. 
        
        (3) A written request may be submitted in an application that is an authorization to treat any concurrent or future reply, requiring a petition for an extension of time under this paragraph for its timely submission, as incorporating a petition for extension of time for the appropriate length of time. An authorization to charge all required fees, fees under § 1.17, or all required extension of time fees will be treated as a constructive petition for an extension of time in any concurrent or future reply requiring a petition for an extension of time under this paragraph for its timely submission. Submission of the fee set forth in § 1.17(a) will also be treated as a constructive petition for an extension of time in any concurrent reply requiring a petition for an extension of time under this paragraph for its timely submission.
        2 It is noted that MPEP 710.02(e) provides, in part, that:
        [i]t should be very carefully noted that neither the primary examiner nor the Director of the USPTO has authority to extend the shortened statutory period unless a petition for the extension is filed. While the shortened period may be extended within the limits of the statutory 6 months period, no extension can operate to extend the time beyond the 6 months. 
        
        3 MPEP 710.04 provides:
        There sometimes arises a situation where two different periods for reply are running against an application, the one limited by the regular statutory period, the other by the limited period set in a subsequent Office action. The running of the first period is not suspended nor affected by an ex parte limited time action or even by an appeal therefrom.